Citation Nr: 1546808	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-26 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to receipt of nonservice-connected death pension.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to February 1946.  He died in October 1997.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  

In April 2015, the Board remanded the claim of entitlement to nonservice connected  death pension benefits to the RO.  The appellant thereafter responded with a timely substantive appeal so that claim is now on appeal to the Board.

While on remand, the RO reopened a claim of entitlement to service connection for the cause of the Veteran's death.  Notably, in addressing whether the Board has jurisdiction over the claim, the Board is required to make an independent determination as to whether the claim should be reopened.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The merits of the claim of entitlement to service connection for the cause of the Veteran's death are the subject of the REMAND portion below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant's countable income is in excess of the limit for payment of death pension benefits.

2. By February 2014 decision, the Board denied entitlement to service connection for the cause of the Veteran's death, and there was no appeal.   

3. Since the Board's February 2014 decision additional evidence has been received with presents a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria have not been met for entitlement to nonservice-connected death pension.  38 U.S.C.A. §§ 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272 (2015).

2. The February 2014 Board decision which denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1100 (2015). 

3. New and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board need not consider whether there was VCAA compliance for the pension claim because it involves basic application of law, and the facts are not disputed.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  The Board is reopening service connection for the cause of the Veteran's death and remanding the claim, and so determination on VCAA compliance is not yet required.

Nonservice-Connected Death Pension

Nonservice-connected death pension benefits are payable to a surviving spouse of a veteran who had the requisite 90 days wartime service, and whose annual income is less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.23.

Payments of any kind, from any source, will be counted as income unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2015).  Social Security income is not excluded under 38 C.F.R. § 3.272.

The appellant has received Social Security benefits for several years as retirement income.   A Social Security Administration database confirms that as of December 2014 the monthly benefit from that agency was over $2,100.  At about $24,000 annually, these funds along with other private income brings total countable income well above the Maximum Annual Rate of Pension (MAPR) of $8,630 for a surviving spouse with no dependents.  See Appendix B of Part I of VA Compensation and Pension Manual M21-1 (effective Dec. 1, 2014).  There are no reported unreimbursed medical expenses that would fully offset the calculation.  As countable income exceeds the limits for pension, and the claim is denied as a matter of law.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.23.


Service Connection for the Cause of the Veteran's Death

In a February 2014 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The Board found that the Veteran's immediate cause of death from lung cancer was not causally linked to service.  The Veteran was not service connected for any disorder, and he was not rated totally disabled due to a service-connected disorder during the 10 years prior to his death.  Hence, the claim was denied, and there was no appeal to the United States Court of Appeals for Veterans Claims.  As such, the February 2014 decision is final.  See U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100 (2015).

When a claim to reopen is presented, VA must determine whether the evidence obtained since the last final denial of the claim is "new and material."  38 C.F.R. § 3.156(a).  New and material evidence must be submitted, and must provide reasonable possibility of substantiating an unestablished fact in furtherance of the claim. 

Since the Board's prior decision, VA medical records have been obtained from 1976 documenting the Veteran's then treatment for mycosis fungoides.  Mycosis fungoides is a common form of cutaneous T-cell lymphoma.  While it generally affects the skin, there is literature showing that dissemination of mycosis fungoides to the lungs heralds a poor prognosis.  Cancer. 1980 Dec 15;46(12):2648-53.  Given that VA records show a 20 plus year history of multiple benign skin tumors, this history is a sufficient basis to reopen the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is " low ." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

The claim of entitlement to nonservice-connected death pension benefits is denied.

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

The Board will request an opinion on whether the cause of the Veteran's death is related to service, taking into consideration mycosis fungoides as it may have been a contributing factor.  There is also indication that the Veteran once received Social Security disability benefits, another source of evidence.

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and request that they provide copies of any medical records documenting any award of disability benefits to the Veteran.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, request that a VA physician review the claim files, to include all records in both Virtual VA and VBMS files.  Following that review, the examiner must address whether it is at least as likely as not that mycosis fungoides is related to service, to include whether it was compensably disabling within one year following the Veteran's separation from active duty in February 1946.  

If so, the physician must then opine whether it is at least as likely as not that mycosis fungoides affected the Veteran's lungs.  If so, the physician must opine whether it is at least as likely as not that mycosis fungoides caused or permanently aggravated the Veteran's terminal metastatic lung carcinoma. 

A complete rationale must be provided for any opinion offered.  

3.  The RO must ensure that the medical opinion report complies with this remand and answers all questions presented in this remand.  If the report is insufficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.
 
4. After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


